Exhibit 99.3 The following unaudited pro forma financial statements are based on, and should be read in conjunction with: · China Education International, Inc. (the “CEII’s”) unaudited financial statements for the six months ended June 30, 2011 filed inthe CEII's Quarterly Report onFrom 10-Qand the related notes thereto. · The audited financial statements of Hefei Meihua Vocational Training School (the “Hefei Meihua School”) as of and for the period from inception (April 1, 2011) through June 30, 2011 and the related notes thereto. The pro forma financial statements give effect to CEII’s acquisition of the Hefei Meihua School and through the entering into various contractual agreements between CEII and the Hefei Meihua School, giving rise to the consolidation of the Hefei Meihua School as a variable interest entity for which CEII is the primary beneficiary as if the transaction had taken place on the date or at the beginning of the period presented. The unaudited pro forma financial statements are for informational purposes only, are not indications of future performance, and should not be considered indicative of actual results that would have been achieved had the acquisition of Meihua School actually been consummated on the dates or at the beginning of the periods presented. CHINA EDUCATION INTERNATIONAL INC. AND SUBSIDIARIES UNAUDITED PROFORMA CONSOLIDATED BALANCE SHEET June 30, 2011 China Education Hefei International, Inc. Meihua School Pro forma Pro forma Pro forma Historical Historical Adjustments Adjustments Consolidated ASSETS CURRENT ASSETS: Cash and cash equivalents $ Prepaid expense Prepaid expense - related parties Prepaid expense and other current assets Total current assets Restricted cash Prepaid expense - related parties Goodwill (b) Intangible, net Property and equipment, net Total assets $ $ $ LIABILITIES AND EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ Loan payable – related parties Due to related parties Other payable Tax payable Deferred revenue Total current liabilities Deferred revenue - long term Total liabilities SHAREHOLDERS' EQUITY: Common stock: $.001 par value, 22,806,150 shares issued and outstanding (a) Additional paid-in capital (a) (c) Shares subscribed Accumulated deficit ) ) Other comprehesive income - foreign currency Total China Education International, Inc. shareholders' equity Noncontrolling intrest Total shareholders' equity Total liabilities and stockholders' equity $ $ $ (a)Denotes the issuance of 3,000,000 shares of CEII’s common stock at a fair value of $3.00 per share based on the closing price of CEII’s common stock on June 30, 2011. (b)Denotes the excess of the purchase price, on a pro forma basis, of the net assets acquired or controlled as of the balance sheet date. (c)Denotes elimination of equity in Meihua School at the date of acquisition. The foregoing pro forma financial information is not necessarily indicative of the results that would have occurred had the acquisition of control of Meihua School taken place on June 30, 2011 CHINA EDUCATION INTERNATIONAL INC. AND SUBSIDIARIES PROFORMA CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE SIX MONTHS ENDED JUNE 30, 2011 (Unaudited) China Education Hefei International, Inc. Meihua School Pro forma Pro forma Historical Historical Adjustments Consolidated Net revenues $ Cost of sales Gross profit Operating expenses: General and administrative Consulting expenses – related party Total operating expenses Total operating loss ) ) ) Other income: Other income (expense) ) Interest income (expense) ) 17 Subsidy income Total other income ) Loss before income tax ) ) ) Income tax ) ) Net loss ) ) ) Net income attributable to noncontrolling interest ) ) Net loss attributable to China Education International, Inc. $ ) $ ) $ $ ) Net income (loss) per common share Basic & diluted $ ) $ ) Weighted average number of shares outstanding: Basic and diluted (a) (a)Reflects the issuance of 3,000,000 shares of CEII’s common stock in connection with the transaction effective, on a pro forma basis, as of January 1, 2011
